UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1613


TOMMY CAMPBELL,

                     Plaintiff - Appellant,

              v.

SPEEDWAY LLC; NICK YELVERTON, Supervisor,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cv-00064-BO)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Campbell, Appellant Pro Se.        Jerry Howard Walters, Jr., LITTLER
MENDELSON PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy Campbell filed an employment discrimination complaint against his

employer, Speedway LLC, and his supervisor, Nick Yelverton. He seeks to appeal the

district court’s order dismissing all claims against Yelverton. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district court has not

resolved Campbell’s claims against Speedway LLC, the order Campbell seeks to appeal

is neither a final order nor an appealable interlocutory or collateral order. Accordingly,

we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2